Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 08/23/2022, the following occurred: Claims 1-9, 12-13 and 17-20 have been amended.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2019/0030370), in view of Hartman (US 2015/0095044), in view of Krishna (US 2015/0227702) and in further view of Verhaegen (US 2015/0124930).

REGARDING CLAIM 1
	Hibbard discloses a computer-implemented method to predict a three-dimensional dose distribution, the method comprising: receiving, with one or more processors, input data including a three-dimensional voxel image that includes two-dimensional slices ([0010] teaches an image acquisition device (interpreted by examiner as the one or more processors) collecting data (interpreted by examiner as the received input data) including image of a patient. [0027] teaches corresponding image voxels and [0033] teaches images can include 3D images (interpreted by examiner as the received input data including a three-dimensional voxel image) [0040] teaches the image processing device may receive the imaging data (e.g., 2D MRI slice images, CT images, 2D Fluoroscopy images, X-ray images, 3DMRI images, 4D MRI images, etc.) either from the database, the radiation therapy device (e.g., a MRI-Linac), and or the image acquisition device to generate a treatment plan (interpreted by examiner as input data including a three-dimensional voxel image that includes two-dimensional slices)); providing at least a portion of the input data to a deep fully convolutional neural network (FCNN) ([0007] teaches training a neural network, such as a deep convolutional neural network (interpreted by examiner as a deep fully convolutional neural network (FCNN)) based on imaging information); 

Hibbard does not explicitly disclose, however Hartman discloses:
programmatically analyzing, by the one or more processors, two or more of the two-dimensional slices in the at least the portion of the input data using the deep FCNN to generate a three- dimensional dose distribution prediction as output; and providing, by the one or more processors, the three-dimensional dose distribution prediction as output (Hartman at [0022] teaches a dose predictive model (interpreted by examiner as the FCNN of Hibbard) that receives patient data (interpreted as the at least the portion of the input data of Hibbard that includes a three-dimensional voxel image that includes two-dimensional slices) and outputs a dose distribution that is predicted (interpreted by examiner as the dose distribution prediction as output) [0044] teaches analyzing patient data (interpreted as analyzing the input data of Hibbard that includes two-dimensional slices) to identify values that correlate to outcomes (interpreted by examiner as the outputted dose distribution prediction) and [0047] teaches using neural networks (interpreted by examiner as the FCNN of Hibbard). [0021] teaches a dose distribution can take the form of a 3d dose distribution. [0051] teaches that predicted dose distribution can be used in a generation of a treatment plan and [0105] teaches the embodiments of the present invention can be implemented using computer software with a generally programmable processor.),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods for radiation therapy  of Hibbard to incorporate analyzing data and outputting a three-dimensional dose distribution prediction as taught by Hartman, with the motivation of providing an optimal treatment strategy for a patient (Hartman at [0008]).

Hibbard and Hartman do not explicitly disclose, however Krishna discloses:
programmatically analyzing in parallel (Krishna at [0005] teaches processing medical data in parallel and [0038] teaches parallel processing (interpreted by examiner as programmatically analyzing in parallel) of MRI input data (interpreted by examiner as the input data of Hibbard that includes a three-dimensional voxel image that includes two-dimensional slices)), 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hibbard and Hartman with teaching of Krishna since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the methods of the primary and secondary reference using analyzing in parallel, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

The Examiner notes that although Hibbard at [0031] teaches transmit the executable radiation therapy treatment plan (interpreted by examiner as the electronic file) via the communication interface to the network to the radiation therapy device (interpreted by examiner as the radiotherapy system), where the radiation therapy plan will be used to treat a patient with radiation. Verhaegen has also been cited to teach generating and transferring treatment plan based on the three-dimensional dose distribution prediction to treat a patient with the interest of completion. 

Hibbard, Hartman and Krishna do not explicitly disclose, however Verhaegen discloses:
generating, by the one or more processors, a treatment plan based on the three-dimensional dose distribution prediction, wherein the treatment plan includes an electronic file that includes instructions to cause a radiotherapy system to treat a body of a patient associated with the three-dimensional voxel image using radiation; and transmitting the treatment plan to the radiotherapy system for treatment of the patient associated with the three-dimensional voxel image, wherein the radiotherapy system applies radiation to the patient based on the treatment plan (Verhaegen at [0002] teaches radiation treatment techniques used with radiotherapy systems by delivering prescribed dose of radiation. [0035] teaches the system can include a treatment plan module (interpreted by examiner as the dose predictive model of Hartman and the FCNN of Hibbard) operable to generate the treatment plan for the patient based on a plurality of data input (interpreted by examiner as the input data of Hibbard that includes a three-dimensional voxel image that includes two-dimensional slices) to the system, the treatment plan including a predicted radiation dose distribution (interpreted by examiner as the dose distribution prediction as output of Hartman) [0036] teaches the system can further include a treatment delivery module (interpreted by examiner as the electronic file that includes instructions to cause a radiotherapy system to treat a body of a patient) operable to instruct the radiation therapy device to deliver the treatment plan. [0031] teaches that although illustrative embodiments include (VMAT) as the treatment device, any type of intensity modulated radiotherapy (IMRT) device can be used. Each type of device is accompanied by a corresponding radiation plan and radiation delivery procedure).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Hibbard, Hartman and Krishna to incorporate generating and transferring treatment plan based on the three-dimensional dose distribution prediction to treat a patient as taught by Verhaegen, with the motivation of quickly delivering highly conformal dose distributions (Verhaegen at [0002]).

REGARDING CLAIM 2
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 1.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein: each two-dimensional slice of the two-dimensional slices includes a distance from the two- dimensional slice to a closest organ surface in three-dimensional space (Hibbard [0043] teaches the image acquisition device can be configured to acquire one or more images of the patient's anatomy for a region of interest (e.g., a target organ, a target tumor or both). Each image, typically a 2D image or slice, can include one or more parameters (e.g., a 2D slice thickness, an orientation, and a location, etc.). [0046] teaches other parameters that may be considered include the location of the target organ. [0043] teaches the image acquisition device can acquire a 2D slice in any orientation. The processor can adjust one or more parameters, such as the thickness and/or orientation of the 2D slice, to include the target organ and/or target tumor (interpreted by examiner as means to determine each two-dimensional slice of the two-dimensional slices includes a distance from the two- dimensional slice to a closest organ surface in three-dimensional space)); 

and the deep FCNN outputs a dose prediction of each of the two-dimensional slices, wherein the dose prediction for each slice is independent of the dose predictions for other two-dimensional slices (Hartman at [0064] teaches examples of patient data include a size of a patient (e.g., mass or height) and tumor size, as well as patient images and a desired dose. For example, treatment planning can start with (1) images of the treatment volume (e.g., slices from CT or MRI scans) and, (2) the desired dose of radiation which is to be delivered to a target, such as a tumor, within the treatment volume (interpreted by examiner as the dose prediction for each slice is independent of the dose predictions for other two-dimensional slices)).

REGARDING CLAIM 3
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1 and 2.
Hibbard, Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the deep FCNN is trained based on backpropagation that minimizes a loss function between predicted dose maps and corresponding previously used clinical plans (Hibbard at [0068] teaches that during training of deep learning model and computing a difference that can provide an indication of training errors. The errors can be used during a procedure called backpropagation to correct the errors in parameters of the deep learning network (e.g., layer node weights and biases), such as to reduce or minimize errors in the machine parameter estimates during subsequent trials. If the errors do not satisfy the predetermined criteria, then model parameters of the deep learning model can be updated using backpropagation, and another batch of training data (interpreted by examiner as predicted dose maps and corresponding previously used clinical plans) can be selected from the patient images and expected results for another iteration of deep learning model training.)

REGARDING CLAIM 4
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1 and 2.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the treatment plan includes one or more parameters for radiation treatment that include one or more of an amount of radiation to be applied in terms of units of radiation per unit of volume or mass, a time duration for which radiation is to be applied, a count of times radiation is to be applied, a type of radiation to be applied, or a physical location within an organ of the patient (Hibbard at [0046] teaches treatment parameters such as location of target organ and target tumor (interpreted by examiner as physical location within an organ of a patient) and [0047] teaches treatment plan parameters such as target volume (interpreted by examiner as amount of radiation to be applied in terms of units of radiation per unit of volume)).

REGARDING CLAIM 5
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1, 2 and 3.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 3, wherein the deep FCNN is further trained by implementing a dropout that reduces overfitting by: randomly setting one or more neuron in the deep FCNN to zero such that the neuron does not contribute to the backpropagation; and training remaining neurons in the deep FCNN after the one or more neurons are set to zero (Hibbard at [0071] teaches to begin network training, an iteration index can be set to an initial value of zero (interpreted by examiner as setting one or more neuron in the deep FCNN to zero). A batch of training data can be formed from a subset of the received sets of medical images and corresponding machine parameters (step 922). The batch of training data can be provided to the DCNN and the DCNN parameters can be updated based thereon (step 926). The DCNN can provide an output set of machine parameters based on current parameters of the DCNN (step 930)).

REGARDING CLAIM 6
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 1.
Hibbard, Krishna and Verhaegen do not explicitly disclose, however Hartman further discloses:
The method of claim 1, wherein the output of the FCNN include the three-dimensional dose distribution prediction in units of Gy representing energy deposited per unit of mass (Joule/kilogram) (Hartman at [0021] teaches a dose volume histogram (DVH) can summarize three-dimensional (3D) dose distributions in a graphical 2D format, e.g., where the horizontal axis is the dose (e.g., in units of grays--Gy) absorbed by the target structure (e.g., a tumor) and the horizontal axis is the volume percentage.).

REGARDING CLAIM 7
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 1.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, further comprising providing the output of the FCNN as input to a 3D inverse planning module to generate the treatment plan (Hibbard at [0047] teaches that after the radiation dose is determined (interpreted by examiner as the output), a process known as inverse planning may be performed to determine one or more treatment plan parameters that would achieve the desired radiation dose distribution).

REGARDING CLAIM 8
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1, 2, 5 and 7. 
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 7, wherein the radiotherapy system is a linear accelerator (LINAC) and the treatment plan includes one or more of a parameter associated with mechanical movement of one or more components in the LINAC (Hibbard at [0046] teaches treatment parameters such as location of target organ and target tumor. [0042] teaches that the linear accelerator can be used, for example, to determine a location of a target organ or a target tumor in the patient, so as to direct radiation therapy accurately according to the radiation therapy treatment plan to a predetermined target. [0050] teaches radiation therapy device may include a radiation source, such as a linear accelerator).

REGARDING CLAIM 9
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 1.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the radiotherapy system is a linear accelerator and the electronic file is a data format accepted by the LINAC (Hibbard [0031] teaches transmit the executable radiation therapy treatment plan (interpreted by examiner as the electronic file) to the radiation therapy device where the radiation therapy plan will be used to treat a patient with radiation and [0050] teaches that the radiation therapy device can be a linear accelerator (interpreted by examiner as implying that the data format of the electronic file/treatment plan has to be accepted by the LINAC)).

REGARDING CLAIM 10
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1, 2 and 9.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 9, wherein the data format includes an extension of a Digital Imaging and Communications in Medicine (DICOM) format including a DICOM-Radiation Therapy (DICOM-RT) data format (Hibbard at [0088] teaches the data structure for the computer-readable storage medium may be at least one of a Digital Imaging and Communications in Medicine (DICOM) format, an extended DICOM format, a XML format, and the like. DICOM is an international communications standard that defines the format used to transfer medical image-related data between various types of medical equipment. DICOM RT refers to the communication standards that are specific to radiation therapy).

REGARDING CLAIM 11
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claims 1, 2, 9 and 10.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The method of claim 10, wherein the electronic file includes one or more DICOM-RT objects, and wherein the one or more DICOM-RT objects include one or more of an RT image, one or more RT structure sets, an RT plan, an RT dose, an RT beams treatment record, an RT brachy treatment record, or an RT treatment summary (Hibbard at [0088] teaches the data structure for the computer-readable storage medium may be at least one of a Digital Imaging and Communications in Medicine (DICOM) format and [0033] teaches storing radiotherapy images (interpreted by examiner as DICOM-RT objects including one or more of an RT image)).

REGARDING CLAIMS 12 and 18
Claims 12 and 18 are analogous to Claim 1 thus Claims 12 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1. 
Hibbard at [0027] teaches the use of a memory, [0010], [0011] and [0032] teach the use of processors, and [0010] and [0011] teach the use of a non-transitory computer readable medium including instructions.

REGARDING CLAIM 14
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 12.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors include a graphics processing unit (GPU) with a plurality of processing units (Hibbard at [0032] teaches processing device, include one or more general-purpose processing devices such as a graphics processing unit (GPU)).

REGARDING CLAIM 15
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 12.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors include a neural network processor (Hibbard at [0027] teaches instructions such as neural networks executed by the processor (interpreted by examiner as the neural network processor)).

REGARDING CLAIM 16
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 12.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors form a portion of an imaging system (Hibbard at [0011] teaches an imaging processor).

REGARDING CLAIM 17
Hibbard, Hartman, Krishna and Verhaegen disclose the limitation of claim 12.
Hartman, Krishna and Verhaegen do not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors form a portion of theradiotherapy system (Hibbard at [0010] teaches a radiotherapy system that includes a radiotherapy device and a processor).

REGARDING CLAIMS 13 and 19
Claims 13 and 19 are analogous to Claim 2 thus Claims 13 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 20
Claim 20 is analogous to Claim 4 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.




Response to Arguments
Drawing Objections
Regarding the drawing objection(s) of figures 3 and 6, the Applicant has amended the drawings to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112
Regarding the indefinite rejection of claims 1-11, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Applicant has amended the claims to recite a practical application. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The cited portions of Hibbard and Hartman fail to teach or suggest "programmatically analyzing in parallel, by the one or more processors, two or more of the two-dimensional slices in the at least the portion of the input data using the deep FCNN to generate a three-dimensional dose distribution prediction as output" as recited by amended claim 1. The examiner states on page 9 of the office action that "Hibbard does not explicitly disclose, however Hartman discloses "programmatically analyzing the input data using the deep FCN to generate a three-dimensional dose distribution prediction; and providing the three- dimensional dose distribution prediction as output" because paragraph [0047] "teaches using neural networks" and paragraph [0021] "teaches a dose distribution can take the form of a 3d dose distribution." At most, paragraph [0021] of Hartman discloses that "[a] 'dose distribution' can take many forms, e.g., a dose volume histogram (DVH) or a dose matrix. A DVH can summarize three- dimensional (3D) dose distributions in a graphical 2D format, e.g., where the horizontal axis is the dose (e.g., in units of grays - Gy) absorbed by the target structure (e.g., a tumor) and the horizontal axis is the volume percentage."
Regarding 1, the Examiner respectfully disagrees. Hibbard teaches input data including a three-dimensional voxel image that includes two-dimensional slices at [0010], [0027], [0033] and [0040]. Please refer to the detailed rejection above. Moreover, Hartman does teach analyzing the input data using an FCNN to generate a dose distribution prediction as output.
Hartman at [0022] teaches a dose predictive model (interpreted by examiner as the FCNN of Hibbard) that receives patient data (interpreted as the at least the portion of the input data of Hibbard that includes a three-dimensional voxel image that includes two-dimensional slices) and outputs a dose distribution that is predicted (interpreted by examiner as the dose distribution prediction as output) [0044] teaches analyzing patient data (interpreted as analyzing the input data of Hibbard that includes two-dimensional slices) to identify values that correlate to outcomes (interpreted by examiner as the outputted dose distribution prediction) and [0047] teaches using neural networks (interpreted by examiner as the FCNN of Hibbard). [0021] teaches a dose distribution can take the form of a 3d dose distribution. [0051] teaches that predicted dose distribution can be used in a generation of a treatment plan. 
However, the Examiner has cited new art, Krishna, to teach programmatically analyzing in parallel. Please refer to the updated rejection above. Given the broadest reasonable interpretation, the cited art in combination teach the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626